PER CURIAM.
This is an appeal from judgments of guilt following nolo contendere pleas to second degree murder and rape. Appellant was sentenced to concurrent twenty year terms.
The judgment and sentence for murder is affirmed. However, the judgment for rape must be vacated because the record does not reflect a legally sufficient colloquy concerning the understanding and voluntary entry of the plea. RCrP 3.170(j). Moreover, the twenty year sentence was illegal as being beneath the statutory minimum for the life felony charge of rape. Fla.Stat. § 775.082(4) (a) (1973). The appellant must be permitted to enter a new plea to the rape charge.
BOARDMAN, Acting C. J., and GRIMES and SCHEB, JJ., concur.